Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,385,265 to Schrader in view of U.S. Patent No. 3,236,248 to Ray.
Referring to claim 1, Schrader discloses a milk cart comprising a chassis – at 11, a storage tank – at 14, coupled to the chassis – see figures 1-4, and a conveyor system – at 23, comprising an exit – see figures 3-4, configured to connect to a return line – at 25,83,85 and 62-68, terminates inside the storage tank -  see at 62-64, wherein the return line comprises, a first portion extending vertically towards a bottom of the inside of the storage tank – see at 25,68 in figures 3-4 (it is noted that applicant has not positively recited the first portion is inside the storage tank), a second portion extending vertically in a direction towards a top of the inside the storage tank – see at 62-63 in figures 3-4, (it is noted that applicant has not positively recited to the second portion is inside the storage tank), and comprising an upper end comprising at least one opening – see at 62,63 in figures 3-4, and a base portion extending from the first portion to the second portion – see at 64,65 in figures 3-4. Schrader does not disclose the second portion is positioned at a lateral distance from an interior of a wall of the storage tank. Ray does disclose a storage tank – at 10, with return line – at 21-23, having a second portion – at 23, that is positioned at a lateral distance from an interior of a wall of the storage tank – at 10 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired. 
Referring to claim 2, Schrader as modified by Ray does not disclose the at least one opening is positioned at a height from 0-30 cm below an upper rim of the storage tank. However, it would have been obvious to one of ordinary skill in the art to take the device of Schrader as 
Referring to claim 3, Schrader as modified by Ray further discloses the lateral distance of the second portion of the return line from the interior of the wall of the storage tank is at least 10 cm – see at 23 in figures 1-2 of Ray.
Referring to claim 4, Schrader as modified by Ray further discloses the second portion of the return line is positioned at a lateral distance from a central vertical axis of the storage tank – see at 23 in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 5, Schrader as modified by Ray further discloses the second portion of the return line comprises a length of at least 15 cm – see at 62,63 in figures 3-4 of Schrader and – see at 23 in figures 1-2 of Ray.
Referring to claim 6, Schrader as modified by Ray further discloses the first portion – at 22, second portion – at 23, and base portion – connection of items 22,23, of the return line – at 21-23, are connected to form a shaped section positioned inside the storage tank – at 10 – see figures 1-2 of Ray. Schrader as modified by Ray does not disclose the shaped section is a U-shaped section. However, it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and make the shaped section any desired shape 
Referring to claim 7, Schrader as modified by Ray further discloses the return line further comprises a delivery device – at 66,67, positioned outside the storage tank – see figures 1-2 of Schrader, and configured to connect to the exit of the conveyor system – see via 25,83,85,68 in figure 2 of Schrader.
Referring to claim 8, Schrader as modified by Ray further discloses the return line further comprises a middle section – at 22 connected at 13, configured to pass from outside of the storage tank to inside of the storage tank – see figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 9, Schrader as modified by Ray further discloses the middle section of the return line is configured to connect to a delivery device – at 15, positioned outside of the storage tank – see figure 1 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 10, Schrader as modified by Ray further discloses a portion of the return line positioned inside the storage tank – see at 23, is configured to be detachably connected to the middle section of the return line – at top of 22 – see connection of 22 and 23 in 
Referring to claim 13, Schrader as modified by Ray further discloses the device comprises a controller – at 20, configured to activate the conveyer system in a cleaning mode for a predetermined period of time – see column 2 lines 45-48 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and further add the timing controller of Ray, so as to yield the predictable result of automatically controlling operation of the device as desired.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray as applied to claim 1 above, and further in view of U.S. Patent No. 3,867,906 to Johnson.
Referring to claim 11, Schrader as modified by Ray does not disclose a filter positioned at an outlet of the storage tank. Johnson does disclose a filter – at 36, positioned at an outlet of the storage tank – at 10 – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and add the filter at the outlet of the tank as disclosed by Johnson, so as to yield the predictable result of removing contaminants and debris from the fluid as desired.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray as applied to claim 1 above, and further in view of U.S. Patent No. 4,432,700 to Icking.
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray as applied to claim 1 above, and further in view of U.S. Patent No. 4,803,955 to Gonsalves.
Referring to claim 14, Schrader as modified by Ray does further discloses liquid discharge from an upper end of the second portion of the return line – see at 23 in figures 1-2 of Ray, but does not disclose a spray nozzle positioned over the end of the second portion of the return line, and wherein the spray nozzle is configured to generate a plurality of liquid jets when a liquid is conveyed by the conveyor system. Gonsalves does disclose a spray nozzle – at 120, positioned over the end of the second portion of the return line – at 86 in figure 2, and wherein the spray nozzle is configured to generate a plurality of liquid jets when a liquid is conveyed by the conveyor system – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and add the spray nozzle of Gonsalves, so as to yield the predictable result of allowing for the liquid to reach a larger area of the interior of the tank as desired. 
s 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Gonsalves.
Referring to claim 15, Schrader discloses a method of cleaning a container by a milk cart that comprises a chassis – at 11, a storage tank – at 14, configured to hold a liquid – see figures 1-4, and a conveyor system – at 23, comprising an inlet connected to an outlet of the storage tank – see via 21 in figures 3-4, the method comprising, filling the storage tank with a cleaning liquid – see figures 1-2 and 4, positioning the container – at 73, inside the storage tank – see figure 4, and cleaning the feeding container using one or more jets of cleaning liquid produced by the conveyor system – see liquid jets shown via the arrows in figure 4. Schrader does not disclose the container is a feeding container. Gonsalves does disclose a cleaning system for cleaning a feeding container – see at 46-56 in figures 1-3 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Schrader and have the container being a feeding container as disclosed by Gonsalves, so as to yield the predictable result of promoting animal health by removing contaminants from the container as desired.
Referring to claim 16, Schrader as modified by Gonsalves further discloses a return line – at 25, extending from the conveyor system – at 23 – see figures 3-4 of Schrader, and wherein the one or more jets of cleaning liquid are expelled from a portion of the return line positioned within the storage tank – see at 58-60, and extending along a vertical axis of the storage tank – see at the connection of 58-60 to 73 in figure 4 of Schrader.

Conclusion


The following patents are cited to further show the state of the art with respect to milking and/or cleaning systems in general:
	U.S. Pat. No.  2,873,722 to Duncan et al. – shows cleaning system
	U.S. Pat. No. 3,456,590 to Sparr – shows milking system
	U.S. Pat. No. 3,665,941 to Griparis – shows cleaning system
	U.S. Pat. No. 4,034,711 to Bender et al. – shows milking system
	U.S. Pat. No. 4,061,504 to Zall et al. – shows cleaning system
	U.S. Pat. No. 4,174,721 to Wuchse – shows cleaning system
	U.S. Pat. No. 9,642,334 to Dole et al. – shows cleaning system

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643